Judgment unanimously reversed on the law and a new trial ordered. In our opinion the prosecutor, in the cross-examination of defendant upon alleged collateral acts of misconduct, so exceeded the bounds of propriety as to deprive appellant of a fair trial. (See People v. McCormick, 303 N. Y. 403; People v. Carborano, 301 N. Y. 39; People v. Malkin, 250 N. Y. 185 ; People v. Lombard, 4 A D 2d 666.) While the proof is sufficient to support the verdict, we think the error was so substantial and highly prejudicial that we may not overlook it under section 542 of the Code of Criminal Procedure. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Valente, JJ.